E       ORNEY        GENERAL




                       December 31,   1957


Dr. James A. Turman            Opinion No. WW-340
Executive Director
Texas Youth Council            Re:    Can the Comptroller approve
Austin, Texas                         warrants covering the cost
                                      of transportation for wards
                                      of the Texas Youth Council
                                      being released under super-
                                      vislon to points outside the
                                      State of Texas, pursuant to
                                      reciprocal agreements with
                                      the receiving state to assume
                                      supervision over such wards?
Dear Dr. Turman:                      And related questions.
            You have requested our opinion on whether the Comptrol-
ler can   approve warrants Issued to cover the cost of transporta-
tion of   wards of the Texas Youth Council released under supervi-
sion to   points in other states under an agreement with the
foreign   state to assume parole supervision over said ward.
          In Attorney General's Opinion WW-294, dated October
31, 1957, we discussed the general authority granted to the Texas
Youth Council under the laws of Texas to furnish transportation
to their wards to places outside the State of Texas and
determined that under this authority only those students under
parole supervision could be transported, and that said parole
supervision under the authority of the Texas statutes could not
extend beyond the Texas boundaries without giving extra
territorial affect to the laws of Texas.
          Your present questions, however, raise additional
facts, namely, agreements by sister states to assume supervision
over the wards sent to them by the Texas Youth Council. It is
our opinion that where a reciprocal agreement has been entered
into with officers of alater states for the continued supervision
of wards of the Texas Youth Council who are sent to said sister
state, the problem of extra territorial affect of the Texas law
is removed and such situation creates ailexception to the general
language In Attorney General's Opinion WW-294. Consequently,
transportation may be furnished wards to sister states pursuant
to an agreement by the sister state to assume supervision over
said ward for the Texas Youth Council.
Dr. James A. Furman, Page 2 (WW-340)


          You have asked us the further question as to the
authority of the Texas Youth Council to pay for the transporta-
tion of escapees and parole violators back to the institution
from which they escaped or were released.
            Acts 55th Legislature, Regular Session, 1957, Chapter
281,   page 667, reads, In part, as follows:
            "Sec. 27.        The Youth Council may, at
       any time, until &aily   discharged by the Youth
       Council, resume the care and custody of any child
       released under parole supervision. (Emphasis ours)
            11. . .

            “Sec. 29. A boy or girl committed to the
       Youth Council as a delinquent child and placed
       by it In any Institution or facility, who has
       escaped therefrom, or who has been released under
       supervision and broken the conditions thereof,
       may be arrested without a warrant by a sheriff,
       deputy sheriff, constable, police officer, or
       parole officer employed OP designated by the
       Youth Council, and may be kept In custody In a
       suitable place and there detained until such boy
       or girl may be returned to the custody of the
       Youth Counoll."
          It Is our opinion that the above sections necessarily
Imply and show the Intent of the Legislature that the Texas
Youth Council has the authority to furnish transportation to
return escapees and parole violators to the proper institution.
Consequently, the Comptroller may approve warrants covering the
cost of transportation for returning parole violators and
escapees from Institutions under the control of the Texas Youth
Council.


                             SUMMARY
            The Comptroller may approve warrants
            covering the cost of transportation for
            students of the Texas Youth Council being
            released under supervision to other states
            pursuant to reciprocal agreements with
            such foreign state to assume parole super-
            vision. The Comptroller may also approve
 .




Dr. James A. Turman, Page 3 (Ww-340)


            warrants covering the cost of transporta-
            tion for returning parole violators and
            excapees from lnstltutlons under the
            control of the Texas Youth Council to the
            proper institution.
                               Very truly youpa,
                               WILL WILSON
                               Attorney General of Texas
                                         ‘,
                                    2,

                                        '~_: _I
                                              ;/ L, : :':,
                                                        1,
                                                         *,;jl/
                                                             ,,
                                                              :,,
                               By r.- ~'
                                  Galloway Calhoun, Jr.
                                  Assistant
GC:mg:jl
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.

W. V. Geppert
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     James N. Ludlum